Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 5, 2020 and January 7, 2021 has been considered by the examiner.

Claim Objections
Claims 2-4 are objected to because of the following informalities: 
In lines 4-5 of claim 2, “ultrasound images having the first image plane ultrasound images having the second image plane.” should be “ultrasound images having the first image plane and ultrasound images having the second image plane.”;
In lines 2-3 of claim 3, “ultrasound images having the first image plane ultrasound images having the second image plane.” should be “ultrasound images having the first image plane and ultrasound images having the second image plane.”;
In lines 2-3 of claim 4, “ultrasound images having the first image plane ultrasound images having the second image plane.” should be “ultrasound images having the first image plane and ultrasound images having the second image plane.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “processing device” and “ultrasound device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-8, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perrey et al. (US 20180125460 A1, published May 10, 2018), hereinafter referred to as Perrey. 
Regarding claim 1, Perrey teaches an apparatus (Fig. 1, ultrasound imaging system 100), comprising: 
a processing device in operative communication with an ultrasound device (Where the applicant’s ultrasound device of Fig. 16 and para. 00132-00133 - “The ultrasound device 1606 includes ultrasound circuitry 1609…In some embodiments, the ultrasound device 1606 includes a transmitter that transmits a signal to a transmit beamformer which in turn drives transducer elements within a transducer array to emit pulsed ultrasonic signals into a structure, such as a patient. The pulsed ultrasonic signals may be back-scattered from structures in the body, such as blood cells or muscular tissue, to produce echoes that return to the transducer elements. These echoes may then be converted into electrical signals by the transducer elements and the electrical signals are received by a receiver. The electrical 
configure the ultrasound device to collect one or more first ultrasound images having a first image plane and one or more second ultrasound images having a second image plane (Fig. 1 and 3; see para. 0029 – “The 2D planes 302, 304 may each define a 2D area extending from the transducer array 112 of the ultrasound imaging system 100 that acquires ultrasound data.” where the image plane of the ultrasound image is equated to the 2D plane area; see para. 0039 – “The ultrasound image data may represent on the ultrasound data acquired along one and/or both of the 2D planes 302 and 304. For example, the controller circuit 136 may display an ultrasound image of the ROI along the 2D plane 302 and/or the 2D plane 304 on the display 138. Additionally or alternatively, the controller circuit 136 may display ultrasound images 
provide feedback to a user for positioning the ultrasound device based on the one or more first ultrasound images having the first image plane and/or the one or more second ultrasound images having the second image plane (see para. 0053 – “Optionally, the controller circuit 136 may display a notification on the display 138 to adjust the position of the 2D plane 304 within the patient. For example, the notification may be a pop-up window, a graphical icon, graphical flashes, textual information and/or the like configured to indicate to the user to adjust a position of the ultrasound probe 126 and/or the 2D plane 304.” Where the feedback for positioning the ultrasound device is equated to the notification on a display indicating adjusting the position of the probe, and the ultrasound image having an image plane is equated to the 2D plane). 
Furthermore, regarding claim 5, Perrey further teaches wherein the processing device is configured, when configuring the ultrasound device to collect the one or more first ultrasound images having the first image plane and the one or more second ultrasound images having the second image plane, to configure the ultrasound device to collect the one or more first ultrasound images and subsequently configuring the ultrasound device to collect the one or more second ultrasound images (Fig. 3; see para. 0031 – “The controller circuit 136 may be configured to adjust a size of the imaging angle 306 by adjusting a number of transducer elements 124 along the azimuth plane 206 included in the digitized signals by the beamformer processor 130. In another example, the controller circuit 136 may be configured to adjust a size of the imaging angle 307 by adjusting a number of transducer elements 124 along the elevation plane 208 included in the digitized signals by the beamformer processor 130.” Where 
Furthermore, regarding claim 7, Perrey further teaches wherein the processing device is configured, when providing the feedback to the user for positioning the ultrasound device based on the one or more first ultrasound images having the first image plane and/or the one or more second ultrasound images having the second image plane, to provide feedback for centering an anatomical structure depicted in the one or more first ultrasound images having the first image plane and the one or more second ultrasound images having the second image plane (Fig. 3 and 5; see para. 0052 – “The controller circuit 136 may determine when the anatomical structure 502 is symmetric based on an orientation of the symmetrical axis 510 relative to the 2D plane 302.” Where the first offset from the center of the anatomical structure is based on the difference in orientation of the symmetrical axis 510 of 2D plane 302 (first image plane) of the anatomical structure; see para. 0043 – “Based on an orientation of the symmetrical axis 510 the controller circuit 136 may determine when the anatomical structure of the 2D plane 304 is symmetrically aligned with the 2D plane 302.” Where the second offset from the center of the anatomical structure is based on the orientation of the symmetrical axis 510 of 2D plane 304 (second image plane) of the anatomical structure in relation to 2D plane 302 (first image plane)).
Furthermore, regarding claim 8, Perrey teaches wherein the anatomical structure comprises a bladder (see para. 0044 – “FIGS. 5A-B are illustrations of ultrasound images 500 and 550 of an embodiment along the 2D plane 304. The ultrasound images 500 and 550 include the anatomical structure 502 within the ROI of the ultrasound imaging system 100. For example, the anatomical structure 502 may represent a bone structure (e.g., skull, femur, pelvis, and/or the like), organ (e.g., heart, bladder, kidney, liver, and/or the like), uterus, and/or the like.”). 
Furthermore, regarding claim 13, Perrey further teaches wherein the processing device is configured, when providing the feedback for centering an anatomical structure depicted in the one or centering an anatomical structure depicted in the one or more first ultrasound images having the first image plane and subsequently providing feedback for centering the anatomical structure depicted in the one or more second ultrasound images having the second image plane (Fig. 3-5; see para. 0052 – “The controller circuit 136 may determine when the anatomical structure 502 is symmetric based on an orientation of the symmetrical axis 510 relative to the 2D plane 302.” Where the first offset from the center of the anatomical structure is based on the difference in orientation of the symmetrical axis 510 of the anatomical structure and the axis 506 of 2D plane 302 (first image plane); see para. 0043 – “Based on an orientation of the symmetrical axis 510 the controller circuit 136 may determine when the anatomical structure of the 2D plane 304 is symmetrically aligned with the 2D plane 302.” Where the second offset from the center of the anatomical structure is based on the difference in orientation of the symmetrical axis 510 of 2D plane 302 (which was centered based on the difference in orientation of the symmetrical axis 510 of the anatomical structure and the axis 506 of 2D plane 302 (first image plane)) and 2D plane 304 (second image plane)). 
Furthermore, regarding claim 14, Perrey further teaches wherein the processing device is configured, when providing the feedback for centering the anatomical structure depicted in the one or more first ultrasound images having the first image plane and subsequently providing the feedback for centering the anatomical structure depicted in the one or more second ultrasound images having the second image plane, to: 
receive a first ultrasound image having the first image plane; 
determine a first offset from center of the anatomical structure depicted in the first ultrasound image; 
provide feedback for positioning the ultrasound device based on the first offset from center (Fig. 3-5; see para. 0052 – “The controller circuit 136 may determine when the anatomical 
subsequent to providing the feedback for positioning the ultrasound device based on the first offset from center: 
receive a second ultrasound image having the second image plane; 
determine a second offset from center of the anatomical structure depicted in the second ultrasound image; and 
provide feedback for positioning the ultrasound device based on the second offset from center (Fig. 3-5; see para. 0043 – “Based on an orientation of the symmetrical axis 510 the controller circuit 136 may determine when the anatomical structure of the 2D plane 304 is symmetrically aligned with the 2D plane 302.” Where the second offset from the center of the anatomical structure is based on the difference in orientation of the symmetrical axis 510 of 2D plane 302 (first image plane) and 2D plane 304 (second image plane)).
Furthermore, regarding claim 15, Perrey further teaches wherein the processing device is configured, when providing the feedback for positioning the ultrasound device based on the first offset from center, to provide feedback for positioning the ultrasound device to minimize the first offset from center (Fig. 3-5; see para. 0052 – “...the controller circuit 136 may determine that the symmetrical axis 510 is shifted with respect to the axis 506 at an angle, θ. The controller circuit 136 may determine when the anatomical structure 502 is symmetric based on an orientation of the symmetrical axis 510 relative to the 2D plane 302.” Where the first offset from the center of the anatomical structure is based on the difference in orientation of the symmetrical axis 510 of the anatomical structure and the axis 506 of 2D 
Furthermore, regarding claim 16, Perrey further teaches wherein the processing device is configured, when providing the feedback for positioning the ultrasound device based on the second offset from center, to provide the feedback subsequent to determining that the first offset from center is within a threshold of zero (see pg. 6, para. 0054 – “Based on the determination of the alignment of the symmetrical axis 510 and the axis 506, the controller circuit 136 is configured to determine that the anatomical structure 502 is aligned with the 2D plane 302. Optionally, the controller circuit 136 may display a notification on the display 138 that the 2D plane 304 is in symmetry with the 2D plane 302. For example, the notification may be a pop-up window, a graphical icon, graphical flashes, textual information and/or the like configured to indicate that the 2D plane 302 is correctly aligned.” Where the first offset from the center of the anatomical structure is based on the difference in orientation of the symmetrical axis 510 of the anatomical structure and the axis 506 of 2D plane 302 (first image plane), and the threshold of zero is equated to the alignment of symmetrical axis 510 and axis 506). 
Furthermore, regarding claim 17, Perrey further teaches wherein the feedback is of an implicit type (see para. 0053 – “...the notification may be a pop-up window, a graphical icon, graphical flashes, textual information and/or the like configured to indicate to the user to adjust a position of the ultrasound probe 126 and/or the 2D plane 304. Additionally or alternatively, the notification may be an auditory alert.” Where the implicit type of feedback can be a graphical icon or graphical flashes to the user to adjust the position of the probe). 
Furthermore, regarding claim 18, Perrey further teaches wherein the feedback is of an explicit type (see para. 0053 – “...the notification may be a pop-up window, a graphical icon, graphical flashes, textual information and/or the like configured to indicate to the user to adjust a position of the ultrasound probe 126 and/or the 2D plane 304. Additionally or alternatively, the notification may be an auditory 
Furthermore, regarding claim 19, Perrey further teaches wherein the first image plane and the second image plane are orthogonal to each other (Fig. 3; see para. 0029 – “The 2D planes 302, 304 may each define a 2D area extending from the transducer array 112 of the ultrasound imaging system 100 that acquires ultrasound data. The 2D planes 302, 304 are orthogonal with respect to each other.”). 
Furthermore, regarding claim 20, Perrey further teaches wherein: 
the first image plane is along an azimuthal dimension of a transducer array of the ultrasound device, and the second image plane is along an elevational dimension of the transducer array of the ultrasound device (Fig. 3; see para. 0029 – “The 2D planes 302, 304 may each define a 2D area extending from the transducer array 112 of the ultrasound imaging system 100 that acquires ultrasound data. The 2D planes 302, 304 are orthogonal with respect to each other. For example, the 2D plane 302 extends along the azimuth direction (e.g., parallel to the azimuth plane 206 ), and the 2D plane 304 extends along the elevation direction (e.g., parallel to the elevation plane 208).” Where 2D planes 302 and 304 can be equated to the first and second image planes, respectively); or 
the first image plane is along an elevational dimension of a transducer array of the ultrasound device, and the second image plane is along an azimuthal dimension of the transducer array of the ultrasound device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Perrey in view of Gauthier et al. (US 10405835 B2, published September 10, 2019), hereinafter referred to as Gauthier. 
Regarding claim 2, Perrey teaches all of the elements disclosed in claim 1 above.
Perrey does not explicitly teach wherein the processing device is configured, when configuring the ultrasound device to collect the one or more first ultrasound images having the first image plane and the one or more second ultrasound images having the second image plane, to configure the ultrasound device to alternate collection of ultrasound images having the first image plane and ultrasound images having the second image plane.
Whereas, Gauthier, in the same field of endeavor, teaches alternating collection of ultrasound images having the first image plane and ultrasound images having the second image plane (Fig. 5; see col. 14, lines 34-39 – “When the matrix array probe is operated to scan both N image planes and N’ image planes (e.g., as in FIG. 3), selected by the controls of the control panel or user control 536, the beamform controller 574 is controlled to alternately acquire images of two different image planes in rapid, real-time 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified configuring the ultrasound device to collect the one or more first ultrasound images having the first image plane and the one or more second ultrasound images having the second image plane, as disclosed in Perrey, by alternating collection of ultrasound images having the first image plane and ultrasound images having the second image plane, as disclosed in Gauthier. One of ordinary skill in the art would have been motivated to make this modification in order for the user to display live images of the two image planes side-by-side, as taught in Gauthier (see col. 14, lines 30-49). 
Furthermore, regarding claim 4, Gauthier further teaches wherein the processing device is configured, when configuring the ultrasound device to alternate collection of ultrasound images having the first image plane ultrasound images having the second image plane, to configure the ultrasound device to collect one ultrasound image having the first image plane and one ultrasound image having the second image plane (Fig. 5; see col. 14, lines 34-39 – “When the matrix array probe is operated to scan both N image planes and N’ image planes (e.g., as in FIG. 3), selected by the controls of the control panel or user control 536, the beamform controller 574 is controlled to alternately acquire images of two different image planes in rapid, real-time succession.” Where the N image planes and N’ image planes are equated to the first and second image planes, respectively). 
Furthermore, regarding claim 6, Gauthier further teaches wherein the processing device is configured, when configuring the ultrasound device to collect the one or more first ultrasound images having the first image plane and the one or more second ultrasound images having the second image plane, to configure the ultrasound device and/or itself to use beamforming to collect the one or more first ultrasound images having the first image plane and the one or more second ultrasound images having the second image plane (Fig. 5, beamform controller 574 is within front end acquisition subsystem 510A, 
The motivation for claims 4 and 6 was shown previously in claim 2.

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Perrey in view of Gauthier, as applied to claim 2 above, and in further view of Waksman (US 10792010 B2, published October 6, 2020 with a priority date of November 20, 2013), hereinafter referred to as Waksman.
Regarding claim 3, Perrey in view of Gauthier teaches all of the elements disclosed in claim 2 above.
Perrey in view of Gauthier does not explicitly teach wherein the processing device is configured, when configuring the ultrasound device to alternate collection of ultrasound images having the first image plane ultrasound images having the second image plane, to configure the ultrasound device to alternate the collection at a frame rate within a range of approximately 15-30 Hz.
Whereas, Waksman, in the same field of endeavor, teaches wherein the processing device is configured, when configuring the ultrasound device to alternate collection of ultrasound images having the first image plane ultrasound images and having the second image plane, to configure the ultrasound device to alternate the collection at a frame rate within a range of approximately 15-30 Hz (Fig. 2; see col. 5, lines 14-16 – “Both views 120, 204 are preferably updated in real-time, i.e., at least once per second or at another frequency such as between 20 and 60 Hz.” So the frame rate of alternatingly collecting the images (equated to updating the two different views in real-time) is between 20 and 60 Hz, which is within 15-30 Hz).
. 

	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Perrey in view of Rouet et al. (US 20190015076 A1, published January 17, 2019), hereinafter referred to as Rouet.  
Regarding claim 9, Perrey teaches all of the elements disclosed in claim 7 above.
Perrey does not explicitly teach wherein the processing device is further configured to perform an ultrasound imaging sweep subsequent to determining that the anatomical structure depicted in the one or more first ultrasound images having the first image plane and the one or more second ultrasound images having the second image plane is centered.
Whereas, Rouet, in the same field of endeavor, teaches wherein the processing device is further configured to perform an ultrasound imaging sweep subsequent to determining that the anatomical structure depicted in the one or more first ultrasound images having the first image plane and the one or more second ultrasound images having the second image plane is centered (see para. 0052 – “After the position of the ultrasound probe 14 has been aligned to the anatomical feature, the size and/or volume measurement of the anatomical feature can be performed based on the two-dimensional ultrasound image data or the three-dimensional ultrasound image data after a separate scan.” Where a separate scan 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified determining that the anatomical structure depicted in the one or more first ultrasound images having the first image plane and the one or more second ultrasound images having the second image plane is centered, as disclosed in Perrey, by performing an ultrasound imaging sweep subsequent to determining that the anatomical structure depicted in the one or more first ultrasound images having the first image plane and the one or more second ultrasound images having the second image plane is centered, as disclosed in Rouet. One of ordinary skill in the art would have been motivated to make this modification in order to provide high quality image data so that high quality volume and/or size measurements of the anatomical feature can be achieved, as taught in Rouet (see para. 0048). 
Furthermore, regarding claim 10, Rouet further teaches wherein the processing device is configured, when providing the feedback for centering the anatomical structure depicted in the one or more first ultrasound images having the first image plane and the one or more second ultrasound images having the second image plane, to provide feedback for simultaneously centering the anatomical structure depicted in the one or more first ultrasound images having the first image plane and the one or more second ultrasound images having the second image plane (Fig. 3a; see para. 0057-0058 – “The two-dimensional image data in the two image planes 42, 44 are acquired simultaneously and preferably displayed in real-time. In FIG. 3a two image planes 42, 44 (bi-planes) are disposed with respect to the anatomical feature 30, which is a vessel of the patient 12, wherein the respective image plane 42, 44 are well aligned, i.e. the image plane 42 is disposed orthogonal to a longitudinal axis of the vessel 30 and the image plane 44 is aligned parallel to the longitudinal axis of the vessel 30 and centered with respect to the vessel 30. Consequently, the captured two-dimensional images in the image planes 42, 44 are 
Furthermore, regarding claim 11, Rouet further teaches wherein the processing device is configured, when providing the feedback for simultaneously centering the anatomical structure depicted in the one or more first ultrasound images having the first image plane and the one or more second ultrasound images having the second image plane, to: 
receive a first ultrasound image having the first image plane; 
determine a first offset from center of the anatomical structure depicted in the first ultrasound image; 
receive a second ultrasound image having the second image plane; 
determine a second offset from center of the anatomical structure depicted in the second ultrasound image; and 
provide feedback for positioning the ultrasound device based on the first and second offsets from center (Fig. 2a-2b; see para. 0055 – “The evaluation unit 20 determines the quality parameter based on the positional relation of the anatomical feature 30 with respect to the image plane and/or the field of view 32. The positional relation on the basis on which the quality parameter is determined may be a distance of the anatomical feature 30 from an image center 36 as shown in FIG. 2a or an angle 38 of a main axis of the anatomical feature 30 with respect to a horizontal axis 40 of the two-dimensional ultrasound image as shown in FIG. 2b.”; Fig. 4; see para. 0062 – “The alignment unit 28 is arranged to indicate an improved 
Furthermore, regarding claim 12, Rouet further teaches wherein the processing device is configured, when providing the feedback for positioning the ultrasound device based on the first and second offsets from center, to provide feedback for positioning the ultrasound device to minimize the first and second offsets from center (Fig. 4; see para. 0062 – “The alignment unit 28 is arranged to indicate an improved alignment of the image planes with respect to the anatomical feature. In order to align the field of view 32 and the image plane 42, 44 with respect to the anatomical feature 34 an indication 46 is shown in the two-dimensional ultrasound image which indicates a rotation and/or a translation of the image planes 42, 44 or the position of the ultrasound probe 14 to align the anatomical feature 30 with respect to the field of view 32. The indication 46 (an arrow) is shown within the two-dimensional ultrasound image displayed to the user so that the user can align the image plane and/or the field of view 32 by moving the ultrasound probe 14, respectively.” where the first and second offset of the first and second image planes can be equated to the distance from the center of the anatomical feature to the center of the image planes, and minimizing the first and second offsets are equated to aligning the image planes to the center of the anatomical feature by moving the probe).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bagge (US 9386964 B2, published July 12, 2016) discloses an ultrasound imaging system where two 2D scan planes can be acquired at a frame rate of 10 Hz to 50 Hz and greater.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793

/KEITH M RAYMOND/
Supervisory Patent Examiner, Art Unit 3793